The action set forth in the cross-complaint is to recover for personal injuries and property damage which the defendant alleges were proximately caused by the negligence of the plaintiff, which negligence is alleged to have consisted in the manner in which the plaintiff operated an automobile. The damages are alleged to have been produced as a result of a collision between *Page 330 
the plaintiff's automobile and one operated by the defendant. In Paragraph Three of the cross-complaint the defendant has undertaken to specify the rate of speed at which he at the time was operating his automobile, which speed is alleged to have been "at about the same speed as is customary for traffic so operated at this point".
The evident purpose of this allegation was to lay foundation for a claim that the speed of said automobile was reasonable under the circumstances existing at the time and place in question, but whether it was or was not reasonable depends upon all of the circumstances, one of which is the rate at which it was in fact traveling. The mere fact that it was traveling "at about the same speed as is customary for traffic so operated at this point" is not informative unless the speed of such traffic is known. In other words, the allegation concerning the rate of speed of the defendant's automobile does not fully disclose what that rate was.
   For the foregoing reason the plaintiff's motion to make Paragraph Three of the cross-complaint more specific by stating the miles per hour at which the defendant was operating his automobile at the time and place alleged is hereby granted.